      Case 1:20-cv-07910-KHP Document 20 Filed 06/03/21 Page 1 of 1



                                                                                       06/03/2021
                             William E. Leavitt
                                    Attorney at Law
                                 305 Broadway, Ste. 301
                                  New York, NY 10007
                                      (212) 897-5852
                               WilliamLeavitt@hotmail.com



                                                                     June 2, 2021
                                        APPLICATION GRANTED: Plaintiff's deadline to file the
Katherine H. Parker                     joint stipulation is hereby extended to July 6, 2021.
United States Magistrate Judge
U.S. District Court
500 Pearl St.
New York, NY 10601
                                                                                   06/03/2021
                                              RE: Herrera v. Comm. ofSSA, 20 Civ. 7910
Honorable Magistrate Parker:

This is a request for a 30-day extension of time in which to serve the joint stipulation
pursuant to your rules for social security cases. It is currently due on June 5, 2021.
Counsel for the government does not object. This is my first request for an extension in
this case. I am a solo practitioner, and since the onset of the pandemic, I have sadly lost
my office staff who assisted me in all aspects of the practice. The settlement efforts did
not fail until May 6, 2021, and I have not had enough time to complete the submission.
Thank You for your consideration.




c[Jf:fdu
William E. Leavitt, Esq.
Attorney for Plaintiff


cc: Susan D. Baird, AAG
